Title: To George Washington from Major General Nathanael Greene, 20 November 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          Morris Town Nov. 20th 1779
        
        The position which Lord Sterling and Col. Abeel wrote such a flattering account about, has nothing but water and naked ground to recommend it, for I dont believe there is one quarter wood enough to supply the Troops through the Winter.
        I rode all day yesterday, and all day to day in search of a position, but without the least success. I have searched the Country pretty thoroughly from Quibbletown Gap as far on towards Equacahock [Aquakinunk] as where the Road crosses the Mountain from Newark to this place I have been round Chatham and through Turkey, and as far Northward as a place called Canoebrook about four Miles Northeasterly of Percipeny. But all this Country is divided into small farms each of which has only a small wood Lot. It is true there is a great quantity of Wood upon Canoe brook, but the ground is so wet and swampy that it is totally unfit for an encampment.
        To morrow I intend to search the Country about Bullions Tavern, Stony Hill and on towards Pluckemin. If I meet with no success I shall search the County of Morris but from what I have seen and from the enquiries I have made I am confident it is next to impossible to find a position with a sufficent quantity of Wood to hut the Army altogether, except below the Mountain from Scotch Plains to Quibbletown Gap. I have not looked over that ground as yet, but from the Charactor I have had of it, and from the observations I formerly made upon it, I think there is a plenty of Wood and water. There is but one objection to this position which is its being too near the Sound, but if the Enemy should detach any considerable force, this will be removd; and it is confidently asserted here, that a considerable force has already saild, and a second embarkation geting ready. The Position under the Mountain will be a very strong one, as the Cannon upon the Mountain may be made use of to defend it in front and rear.
        I think there can be found within four or five Miles of this place; tracts of wood land, sufficent to hut the Army in divisions; and they may be so chosen as to collect the whole force in a short time. But I dont believe there is any tract large enough to receive the 12 brigades or even half the number. I wish to know which

would be your Excellencys choice, to hut below the Mountains, nearly all together, or in a divided state in this Country. The position below the Mountains will save five hundred thousand Dollars transportation between this and Spring: Besides which the Army will be much better furnished there than here. These are considerations worthy attention provided greater ones are not opposd to them.
        I rode these two days past without eating or drinking from Morning until Night; and shall set out again to morrow morning if it dont rain, by Eight oClock.
        There is but a very small quantity of flour or bread at this place, but all there is I have order’d to be sent on to meet the Army as it is more than probable the Army will be more distressed farther North[w]ard than here, as I am told it is coming on in a more plentiful manner from Trenton than it has been for some time past. I am with great respect Your Excellency Most Obd. humble sert
        
          N. Greene
        
      